Citation Nr: 1715298	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  17-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than December 9, 2012, for the initial grant of service connection for bilateral hearing loss.

2.  Entitlement to service connection for atrial fibrillation.


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and August 2014 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In June 2014, the RO, in pertinent part, granted service connection for bilateral hearing loss with an evaluation of 50 percent, effective December 9, 2012.  The Veteran disagreed with the effective date, and perfected this appeal.  In August 2014, the RO denied entitlement to service connection for atrial fibrillation.  The Veteran timely filed a notice of disagreement and perfected this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for atrial fibrillation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's initial claim for service connection for bilateral hearing loss was received on December 9, 2013 and, under the Fully-Developed Claim (FDC) process, properly assigned an effective date of December 9, 2012.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 9, 2012, for the award of service connection for bilateral hearing loss, have not been met.  38 U.S.C.A. § 5110(b)(2)(A) (West 2014); 38 C.F.R. § 3.155 (2014), 38 C.F.R. §§ 3.156, 3.400 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).

The VCAA is not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001).

As explained below, the determinative factor in this case is when the Veteran's claim was received.  There is no contention or evidence that the claim was received earlier than recognized in this decision; hence the law is controlling.

II. Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, an informal claim was any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014). Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the Veteran for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

According to 38 U.S.C.A. § 5110(b)(2)(A), "the effective date of an award of disability compensation to a veteran who submits an application therefor that sets forth an original claim that is fully-developed as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application."  A claim for service connection submitted through the FDC process, by definition, meets the statutory requirement of "an original claim that is fully-developed."  See 38 U.S.C.A. § 5110.

In December 2013, the Veteran submitted a formal and complete claim for service connection for hearing loss, using the FDC process and VA Form 21-526EZ; the claim is date stamped December 9, 2013.  The RO assigned an effective date of December 9, 2012, which is one year prior to the date of receipt of the claim.

The Veteran does not contend that he filed his claim prior to December 9, 2013, but maintains that the effective date for the grant of service connection for bilateral hearing loss should be the date of his separation from service, April 10, 1962.  He contends that because he had hearing loss at the time of separation, he should be granted service connection effective at separation.  While the Board understands the Veteran's argument, VA may not assign an effective date in April 1962 in this case, because VA did not receive a service-connection claim for hearing loss from the Veteran within one year of his discharge or release.  38 U.S.C.A. § 5110(b)(1).

Moreover, as the Veteran's December 2013 claim was submitted under the FDC framework, the Board finds that the rules governing the assignment of effective dates for claims decided under the FDC process apply to the present claim.  38 U.S.C.A. § 5110(b)(2)(A) (West 2014).

When assigning a retroactive effective date to an FDC, as the RO did here, an original compensation claim received from August 6, 2013 through August 5, 2015 must receive consideration of entitlement to an effective date prior to the date of that claim under PL 112-154, Section 506, to include up to one full year prior to the date the FDC claim was received.  See M21-1, Part III, Subpart I, Chapter 3, Section B, para. 4(b) (April 15, 2016).  The provisions of PL 112-154, Section 506, however, do not apply to informal claims filed prior to March 24, 2015.  See M21-1, Part III, Subpart I, Chapter 3, Section B, para. 4(a) (April 15, 2016). 

The Board notes that the Veteran submitted a Supplemental Claim for Compensation form (VA 21-526(b)) in April 2013.  According to a June 2013 notification letter, VA received that as an informal claim for service connection for hearing loss, but also forwarded the Veteran a copy of VA Form 21-526EZ (Veteran's Application for Disability Compensation and Related Compensation Benefits).  According to a November 2013 Report of (telephone) Contact, the Veteran stated he wanted to file an informal claim for hearing loss.  The RO indicated that VA Form 21-526EZ was mailed to the Veteran.  

The Board acknowledges that the April 18, 2013 submission noted the Veteran's intent to apply for benefits, identified the benefit sought (service connection for hearing loss), and could be interpreted as an informal claim.  Also, as previously discussed, if a formal claim is filed within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  Here, because the Veteran did file a formal claim within one year of his informal claim, a date based on a prior, pending, unadjudicated claim can be made available for April 18, 2013.  However, informal claims have not been incorporated into the FDC law.  Moreover, the current effective date assigned under the FDC process is December 9, 2012, and this date predates the informal claim date.  Thus, the effective date of December 9, 2012 is more beneficial to the Veteran.  The RO correctly applied the rules for determining effective dates, under the FDC process.
The issue of entitlement to an effective date earlier than December 9, 2012, for the initial grant of service connection for bilateral hearing loss, is not warranted under any rule for assigning an effective date.


ORDER

An effective date earlier than December 9, 2012, for the award of service connection for bilateral hearing loss is denied.


REMAND

The Board now analyzes the merits of the Veteran's claim concerning service connection for atrial fibrillation.  However, having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.  

VA's duty to assist includes scheduling a VA examination when necessary.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); Id. at 79, 81 (2006).  

The Veteran claims he experienced an allergic reaction to penicillin shots given to him during service and that it led to his current atrial fibrillation.  The Veteran's service treatment records include a February 1962 clinical note indicating he had an allergic reaction to penicillin shots.  The Veteran noted in his notice of disagreement that, while in service, he was given two penicillin shots that caused him to whelp over most of his body, and develop a fever and swelling to his face.  Additionally, he contends that, according to his online research, his allergic reaction to penicillin led to his current atrial fibrillation.  Post-service medical treatment records note a diagnosis of atrial fibrillation likely existed since September 2013.  The Veteran reports he was diagnosed with an acute attack of atrial fibrillation in 1999, and has received care ever since.  September 2013 CAPRI notes indicate that he is on medication for his atrial fibrillation, and sees a private cardiologist for this issue.  There are no records from the Veteran's private physician.  Additionally, the Board is in need of sufficient medical evidence to make a decision on the claims.  Given that there are no VA examinations of record, the Board finds that a VA examination is warranted in order to fully evaluate the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify by name, address and dates of treatment or examination any relevant medical records pertaining to his atrial fibrillation, and to authorize VA to obtain these records or to submit the records himself.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.

2.  Schedule the Veteran for an in-person examination to determine whether he has a current diagnosis of atrial fibrillation that is due to a disease or injury in service.  The examiner should review the entire claims file and a copy of this Remand, and should provide the following information and opinions:

(a) The Veteran should be asked to provide a complete
medical history, if possible.  

(b) Does the Veteran have a current diagnosis of atrial fibrillation?  If so, is it at least as likely as not (50 percent probability or greater) that his current atrial fibrillation had its onset in service, or within the year immediately following any period of service, or is otherwise the result of a disease or injury in service, to include his 1962 allergic reaction to penicillin?

Review of the entire file is required; however, attention is invited to: the February 1962 clinical note that indicated the Veteran had an allergic reaction to penicillin during service; and the Veteran's July 2015 statement on his Notice of Disagreement regarding online research noting a link between allergic reactions to penicillin and heart conditions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


